Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2015/0087332 to Pijl in view of U.S. Patent Pub. 2016/0308865 to Poli and U.S. Patent Pub. 2005/0107038 to Coutts.  

Regarding claims 1 and 7, Pijl teaches a method performed in a wireless device for positioning the wireless device in a wireless communications network, the method comprising:

activating a positioning unit comprised in the wireless device to perform a first position measurement (see section [0049] and step 101 as shown in Fig., 2);

the method being characterized by further comprising: 
de-activating the positioning unit after a first position has been measured (see step 103 in Fig., 2 as described in section [0050], which turns off the GPS after use); 
and when determined that the wireless device has moved away from the measured first position (see steps 105-109 in Fig. 2 sections (]0051] to [0053]), 
re-activating the positioning unit to perform at least one second position measurement (see step 111 in Fig. 2 as in section [0054] “activate/power-up satellite positioning receiver”, when it is determined that the device has moved away from the first measured position).

Regarding the step of “determining if the wireless device has moved away from the measured first position based on received radio signals from one or more network nodes in the wireless communications network”, as Pijl teaches determining that the device has moved to due motion sensors (not wireless signals), Poli is added.

In an analogous art, Poli teaches a wireless device which receives wireless signals and stores them as fingerprints.  See for example, sections [0036], [0060] and [0072] to [0073], which define the fingerprints as the received signal strength of different wireless network nodes.  The device of Poli further compares the current fingerprint to a previous fingerprint to determine that the device has moved.  See steps 425 and 430 in Fig 4 and sections [0074] to [0075], which teach determining that the device has moved away from the previously measured “current position” to a new position by comparing changes in the wireless fingerprints being different, as recited in this step. 

 Therefore, as both Pijl and Poli teach determining if wireless devices have moved, it would have been obvious to one of ordinary skill to modify Pijl with the comparisons of wireless signals of Poli, as this is another conventional way of determining movement and does not require additional sensors (accelerometer 16). 
Regarding the feature of claim 1 which recites “wherein the wireless device is determined to remain at the measured first position if the difference between at least one radio signal measurement of the determined first radio signal measurement profile and at least one corresponding subsequent radio signal measurement is below a threshold value”,  although the “no” in step 430 of Poli and step 109 of Pijl as described in sections [0042] and [0075] of Poli and section [0053] of Pijl respectively, teach comparing the fingerprints and determining if a threshold difference exists, in order to determine that the device has not moved, for completeness, Coutts is added.  
In an analogous art, Coutts teaches a wireless system which determines if devices have been moved from a previous location by comparing the current signal strength to the previous signal strength measurements.  See for example, claim 15, which explicitly recites “A method for determining if a mobile device has moved, the method comprising the steps of:…”, where the last step of this method explicitly recites “determining if the measured RSSI has changed beyond a predetermined threshold when compared to the baseline RSSI, whereby if the change in the measured RSSI is greater than the threshold, then the mobile device is determined to have moved, if the change in the measured RSSI is less than the threshold then the mobile device is determined to have not moved.”

Therefore, as both Pijl and Poli teach determining if wireless devices have moved and as Coutts explicitly teaches that if the change in signal strength is below the threshold the device is determined to not be moved (as recited), it would have been obvious to one of ordinary skill to modify Pijl/Poli with the threshold comparison of Coutts, as this is a conventional way of determining wireless device movement.  

Regarding the amendment to claim 1 (which incorporated the features of claim 2), which recites “when determined that the wireless device remain at the measured first position, responding with the measured first position as the position of the wireless device in response to any positional queries or scheduled positioning update signaling”, see sections [0062] and [0070] of Poli, which teach a third party instigating the capturing of the current device location, where the third party is producing the positional queries, as recited. 

Regarding claims 3 and 9, which recite “wherein the positioning unit is a Global Navigation Satellite Systems/Global Positioning System (GNSS/GPS) device, or any other type of positioning unit that operates independent from the wireless communications network”, see GPS module 4 in Fig. 1 of Pijl, as recited. 

Regarding claims 5 and 11, which recite “wherein the wireless device is determined to have moved away from the measured first position if the difference between a at least one radio signal measurement of the determined first radio signal measurement profile and at least one corresponding subsequent radio signal measurement is above a threshold value”, see “yes” in step 430 of Poli and step 109 of Pijl and see sections [0042] and [0075] of Poli and section [0053] of Pijl, which teach comparing the fingerprints and determining if a threshold difference exists (“yes”), to determine movement, as recited.

 Regarding claim 13, which recites “comprising at least one processing circuitry and a memory, wherein the memory is containing instructions executable by the at least one processing circuitry”, see Fig. 1 of Pijl and Fig. 5 of Poli, which teach a processor and memory, as recited. 

Response to Arguments
Applicant's arguments filed 4-26-22 have been fully considered but are not persuasive.  Regarding Applicant's points regarding the claim language taken from claim 2, the process of Fig. 4 in Poli (as in section [0070]) may be instigated by a remote server device (“third party”) trigger or may occur periodically at predetermined intervals.  Once this is process is instigated (step 405) the device captures the current location fingerprint and then subsequently compares this fingerprint to the first location’s baseline fingerprint (steps 425 and 430) to determine if the current location is the same as the first measured position (which is “No” in step 430).  Therefore, when the device of Poli has not moved since the last previously measured location (answer “No” in step 430), this meets the claim language of “when determined that the wireless device remains at the measured position”. 
Therefore, this same measured position is again transmitted to the remote server to be confirmed (in step 435) in response to the instigated query or periodic update, as now recited in claim 1.  See also sections [0076] and [0061], which teach that updated fingerprints are stored at a remote server and see also dependent claim 8 of Poli which recites “when a significant difference does not exist between the current location fingerprint and the baseline location fingerprint, updating the baseline location fingerprint with the current location fingerprint’. Therefore, the teachings of Poli, do determine that the device remains in the same position and will transmit the same position, as recited.  Therefore, Applicant's arguments are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646